Citation Nr: 1124592	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  09-38 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to an increased rating for essential hypertension, currently rated as 0 percent disabling.

3.  Entitlement to an increased rating for panic disorder with agoraphobia, including depression, panic attacks, and anxiety, currently rated as 30 percent disabling.

4.  Entitlement to an increased rating for incompetent cervix, currently rated as 0 percent disabling.


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1993 to January 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the above Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in October 2008, a statement of the case was issued in August 2009, and a substantive appeal was received in October 2009.

Although the Veteran requested a Board hearing in October 2009 (i.e., on her VA Form 9) and later specified that she wanted a videoconference hearing, she failed to report for her videoconference hearing before the Board scheduled in April 2010 and did not request its postponement.  For these reasons, the Veteran's hearing request is considered withdrawn.  38 C.F.R. § 20.704(d).  

The issues of entitlement to service connection for headaches and entitlement to increased ratings for panic disorder with agoraphobia (including depression, panic attacks, and anxiety) and incompetent cervix are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Throughout the time relevant to the claim/appeal, the Veteran's service-connected essential hypertension is controlled with medication and has not resulted in blood pressure readings where the diastolic pressure is predominantly 100 or more, or the systolic pressure is predominantly 160 or more.  Also, there is no history of diastolic pressure predominantly 100 or more.  


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for essential hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.3, 4.7, 4.104, Diagnostic Code 7101 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify and assist claimants.

I. Notice

The VCAA provides that VA has a duty to notify claimants of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).

The United States Court of Appeals for Veterans Claims' decision in Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by letters dated in October 2007 and January 2008.  This notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence, as well as provided notice regarding disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board notes that in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the Court clarified VA's notice obligations in increased rating claims.  The essential hypertension issue originates, however, from a rating decision granting service connection and assigning an initial rating.  Consequently, Vasquez-Flores is inapplicable.  Further, the United States Court of Appeals for the Federal Circuit has vacated the holding of the Veteran's Court in Vazquez-Flores, which required the VA to notify a veteran of alternative diagnostic codes or potential "daily life" evidence.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of her claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not alleged or demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

II. Duty to Assist

The VCAA also provides that VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the Veteran's service treatment records, VA treatment records, and private treatment records are on file.  There is no indication of available, outstanding records which would support the Veteran's claim regarding her essential hypertension.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).

The Veteran was also afforded a VA examination regarding her essential hypertension claim in May 2008.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The examination report is thorough and contains sufficient information to decide the essential hypertension issue on appeal.  Thus, the Board finds that further examination is not necessary with regard to this issue.

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran to notify and assist her have been fulfilled with respect to the essential hypertension issue, and the appellant is not prejudiced by a decision on the claim at this time.

Increased Rating

Briefly, the Veteran contends that the severity of her service-connected essential hypertension warrants a higher disability rating.  This disability is currently rated as noncompensable under Diagnostic Code 7101.  38 C.F.R. § 4.104.

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time, and staged ratings are to be assigned when appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Hypertension is rated under Diagnostic Code 7101 for hypertensive vascular disease.  38 C.F.R. § 4.104.  Under Diagnostic Code 7101, a 10 percent rating is warranted when the disability is manifested by diastolic pressure predominantly 100 or more, or; systolic pressure of 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating requires that the evidence show that the diastolic pressure is predominantly 110 or more, or that systolic pressure is predominantly 200 or more.  A 40 percent rating is warranted for diastolic pressure predominantly 120 or more.  A maximum rating of 60 percent is warranted for diastolic pressure predominantly 130 or more.

NOTE (1): Hypertension or isolated systolic hypertension must be confirmed by readings taken two more times on at least three different days.  For purposes of this section, the term hypertension means that the diastolic pressure is predominately 90mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm.

NOTE (2): Evaluate hypertension due to aortic insufficiency or hyperthyroidism, which is usually the isolated systolic type, as part of the condition causing it rather than by a separate evaluation.

NOTE (3): Evaluate hypertension separately from hypertensive heart disease and other types of heart disease.  Id.

Hypertension - Factual Background and Analysis

Service connection was established for the Veteran's essential hypertension in a July 2008 rating decision, at which time a 0 percent disability rating was assigned, effective October 9, 2007.  The noncompensable rating has been in effect since that time, under the provisions of Diagnostic Code 7101.

Initially, the Board notes that it has thoroughly reviewed all the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail all the evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F. 3d 1378, 1380 (Fed. Cir. 2000) (stating that the Board must review the entire record, but does not have to discuss each piece of evidence).  Therefore, the Board's decision focuses on the most salient and relevant evidence, and on what this evidence shows, or fails to show, on the claim.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (stating that the law requires only that the Board discuss its reasons for rejecting evidence favorable to the veteran).

The Veteran was afforded a pre-discharge VA examination for her claimed hypertension in November 2002.  On November 17, 2002, the Veteran's blood pressure was 149/88.  On November 19, 2002, her blood pressure was 147/100.  Then, on November 20, 2002, her blood pressure was 135/95.  The examiner concluded that the Veteran's alleged hypertension was not found.

The medical records on file document that the Veteran takes blood pressure medication for the control of her hypertension.  VA outpatient treatment records between 2003 and 2008 include the following documented blood pressure readings: 128/81 in June 2003; 104/71 and 134/96 in March 2004; 139/83 in April 2004; 138/88 in May 2004; 127/82 in June 2004; 137/91 in December 2004; 134/85 in August 2005; 146/79 in December 2005; 133/85 in January 2006; 140/78 in January 2006; 138/81 in February 2006; 119/74 in March 2006; 128/75 in June 2006; 142/84 and 153/90 in July 2006; 143/94 in August 2006; 136/88 in September 2006; 142/84 in October 2006; 134/93 in March 2007; 147/100 in May 2007; 143/78 in July 2007; 147/84, 133/79, 133/84, and 143/84 in August 2007; 143/93 in September 2007; 125/78 in November 2007; 112/67 in December 2007; 111/64 in June 2008.  Also, documented blood pressure readings during an unrelated VA examination were 148/88 and 142/88 in August 2005.  The examination report documents that the Veteran was taking daily medication for her blood pressure at that time.

The Veteran was afforded a VA examination pertinent to her essential hypertension in May 2008.  The examiner noted that the claims file was reviewed.  During the examination, the Veteran reported that the onset of her hypertension was in 2002, and that she was diagnosed on a routine examination.  The Veteran reported that she took medication for her blood pressure and that it was well controlled.  On examination, the blood pressure readings were 105/66, 99/59, and 104/67.  The examiner found that there were no significant effects with regard to the Veteran's occupation due to her hypertension.

The probative medical evidence documents that the Veteran has essential hypertension.  The clinical records clearly show that the Veteran has been taking medication for her symptoms, and that the disability is controlled by medication.  However, the Board finds that entitlement to an increased evaluation for essential hypertension has not been established.  The Veteran may receive a 10 percent evaluation or higher when there is evidence of diastolic pressure of predominately 100 or higher during the claim/appeal period.  However, the Board notes that only one of the available blood pressure readings since her discharge from active duty service in 2003 has produced a diastolic pressure of 100 or higher.  Indeed, her diastolic pressure only reached 100 once in May 2007.  The criteria also allow for an increased evaluation if the systolic pressures are predominately 160 or higher, but the highest systolic pressure shown was the 153 reading obtained in July 2006.  These blood pressure readings do not approximate the criteria for a 10 percent evaluation.  Furthermore, while the Veteran is shown to take medication to control her hypertension, the evidence does not show a history of diastolic pressure predominantly 100 or more.  Accordingly, the probative evidence of record does not show that the Veteran's service-connected hypertension meets the criteria for a higher evaluation.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.104, Diagnostic Code 7101.

Even though the Veteran contends that her hypertension is more severe than the current noncompensable rating reflects, her claim is not supported by the evidentiary record.  The Veteran has asserted that she is entitled to a compensable rating based on the fact that medication is required to control her hypertension.  See October 2009 VA Form 9.  However, she does not allege, and it is not shown, that she has had a predominance of elevated blood pressure readings (or a history of blood pressure readings) during the period relevant to the claim/appeal that would amount to a compensable rating as contemplated by the schedular criteria outlined under Diagnostic Code 7101.  Also, and significantly, the Veteran reported during the May 2008 VA examination that her blood pressure was well controlled.  Such a disability picture more closely approximates the currently assigned noncompensable rating for hypertension.  See 38 C.F.R. § 4.31.    

In sum, the competent and credible evidence does not show that the Veteran had elevated blood pressure readings that warrant a 10 percent rating during the course of this appeal.  Having carefully considered the claim in light of the record and the applicable law, the Board finds that the Veteran's essential hypertension does not meet the criteria for a rating of 10 percent or higher; therefore, the claim for an increased rating is denied.

In addition, staged ratings are not applicable since at no point did the Veteran's essential hypertension even remotely approximate the criteria for a higher rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board also notes that, in general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the medical evidence and the symptoms described by the Veteran fit within the criteria found in the applicable diagnostic code.  In short, the rating criteria contemplate not only her symptoms but the severity of her essential hypertension.  For these reasons, referral for extraschedular consideration is not warranted.

In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 4.3, but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.

The Veteran may always initiate a claim for an increased rating in the future if there is an increase in the severity of her essential hypertension.


ORDER

Entitlement to an initial compensable rating for essential hypertension is not warranted.


REMAND

A preliminary review of the record discloses a need for further development prior to final appellate review with regard to the issues of entitlement to service connection for headaches and entitlement to increased ratings for panic disorder with agoraphobia (including depression, panic attacks, and anxiety) and incompetent cervix.  Where the record before the Board is inadequate to render a fully informed decision, a remand is required in order to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim.  See 38 U.S.C.A. § 5103A(d)(2).

With regard to the claim of entitlement to service connection for headaches, the Board notes that the Veteran was afforded a VA examination in May 2008.  During the examination, the Veteran reported that she first experienced headaches in 1998, while on active duty service.  The examiner noted that the Veteran reported on her August 2002 discharge examination that she suffered from frequent headaches while on active duty service, but that she did not seek care, and she was diagnosed with fatigue/headache at that time.  The examiner also noted that, subsequent to service, the Veteran first sought treatment for headaches in 2005.  The examiner diagnosed the Veteran with pseudotumor cerebri, or idiopathic intracranial hypertension, causing headache, responsive to diuretic therapy.  The examiner noted that this was a recent diagnosis, made on lumbar puncture in September 2007.

After review of the claims folder and examination of the Veteran, the examiner opined that the Veteran's claimed headaches were not caused by or a result of either her service-connected hypertension or specific phobia (diagnosed as panic disorder with agoraphobia).  The examiner concluded that the Veteran's headaches were a result of a separate medical condition, pseudotumor cerebri, also known as idiopathic intracranial hypertension.  However, the examiner concluded that there was insufficient evidence available to determine without resorting to mere speculation if, as the Veteran claims, her current headaches have the same etiology as her past headaches.  The examiner noted that pseudotumor cerebri, or idiopathic intracranial hypertension, can only be diagnosed on lumbar puncture with verification of a higher than normal intercranial pressure.

Unfortunately, the Board finds that the May 2008 VA opinion is inadequate.  
Indeed, the examiner did not provide an opinion as to whether the Veteran's headaches have been aggravated by the service-connected hypertension or specific phobia.  Further, the Veteran is currently diagnosed with and treated for a neurological disorder to which her headaches have been attributed, there is documentation in the Veteran's service treatment records that she had headaches in service, and the May 2008 VA medical examiner concluded there was insufficient evidence to determine whether her current headaches have the same etiology as her past headaches.  

In light of the foregoing and the fact that the evidentiary record appears to present a potentially complex disability picture as it relates to the Veteran's claimed disability, the Board finds that obtaining a VA medical opinion from a neurologist, which is clearly based on full consideration of the Veteran's assertions and which is supported by a clearly stated rationale, is needed to resolve the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  

With regard to the Veteran's service-connected incompetent cervix, the Veteran contends that the evaluation assigned for her incompetent cervix does not accurately reflect the severity of her disability.  The Veteran's incompetent cervix is currently rated as 0 percent disabling.  The Board notes that the Veteran was afforded a VA examination in February 2008 in connection with this issue.  The examiner stated that the Veteran was 12 weeks pregnant at the time of the examination, and that, therefore, the examination was based solely on historical events and not upon physical examination.  Furthermore, the examiner stated that, at that time, it would be advisable to await the outcome of the current pregnancy and to assess the Veteran for incompetent cervix during the course of the current pregnancy.  The Board notes that the Veteran has not been afforded a VA examination in connection with this issue since February 2008.  

Governing regulations provide that VA's duty to assist includes conducting a thorough and contemporaneous examination of the Veteran that takes into account the records of prior examinations and treatment as well as to provide a medical examination or, obtain a medical opinion, when such an examination or opinion is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.326; see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In addition, the Court of Appeals for Veterans Claims has held that an appeal of an existing disability rating based on established entitlement to compensation requires consideration of the present level of disability and contemplates staged ratings when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Thus, in light of the foregoing, the Board finds that a remand for a contemporaneous medical examination to assess the current nature and extent of symptomatology associated with the Veteran's service-connected incompetent cervix disability, and the potential applicability of staged ratings, is warranted in this case.  38 U.S.C.A. § 5103A (West 2002); Snuffer v. Gober, 10 Vet. App. 400 (1997); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

In addition, the Veteran contends that the severity of her service-connected panic disorder with agoraphobia (including depression, panic attacks, and anxiety) warrants a higher disability rating.  The Veteran's panic disorder with agoraphobia (including depression, panic attacks, and anxiety) is currently rated as 30 percent disability.  The Veteran was afforded a VA medical examination in connection with this issue in February 2008.

In October 2009, the Veteran asserted in her substantive appeal that she was "losing it" because she had panic attacks all the time, that she could barely take her medication, and that all she did was sleep.  The Board views the Veteran's statement as an indication that her panic disorder with agoraphobia has increased in severity since her last VA examination.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an indication of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  Under the circumstances, the Board finds that another VA examination is appropriate.  See 38 U.S.C.A. § 5103A(d) (West 2002).

Lastly, in light of the need to return the case for additional development, the AMC/RO should obtain any recent (i.e., since July 2008) VA treatment records relevant to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should obtain any relevant VA treatment records (not already of record) from the Central Arkansas Veterans Healthcare System since July 2008.  Any and all negative responses should be properly documented in the electronic claims file, to include preparing a memorandum of unavailability and following the procedures outlined in 38 C.F.R. § 3.159(e), if appropriate.

2.  After the actions in (1) have been accomplished, forward the claims folder to a neurologist to obtain a supplemental medical opinion based on review of the claims folder, without additional examination.  If another medical examination is deemed appropriate in order to provide the requested opinion, please so schedule. 

After reviewing the claims file (and examination of the Veteran, if deemed appropriate), the examiner should offer the following opinions:

a)  Is it at least as likely as not (i.e., a 50% or higher degree of probability) that the Veteran's current headaches were manifested during or are causally related to her active duty service or any incident therein; OR is such a relationship unlikely?  (Please note that the Veteran has reported having headaches since 1998, and complained of frequent headache at the time of her August 2002 separation physical.).    

b)  Is it at least as likely as not (i.e., a 50% or higher degree of probability) that the Veteran's claimed headaches have been caused or aggravated by her service-connected essential hypertension; OR is such a relationship unlikely?  The term 'aggravation' is defined as a permanent worsening of the underlying disability versus a temporary or intermittent flare-up of symptoms which return to the baseline level of disability.

c)  Is it at least as likely as not (i.e., a 50% or higher degree of probability) that the Veteran's claimed headaches have been caused or aggravated by her service-connected panic disorder with agoraphobia (including depression, panic attacks, and anxiety); or is such a relationship unlikely?  The term 'aggravation' is defined as a permanent worsening of the underlying disability versus a temporary or intermittent flare-up of symptoms which return to the baseline level of disability. 

All opinions and conclusions expressed must be supported by a complete rationale in the report.  It is important that, if any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon speculation, the reviewer/examiner should clearly and specifically so specify in the report, and explain why this is so.

3.  The Veteran should be scheduled for an appropriate VA examination to determine the current severity of her panic disorder with agoraphobia, including depression, panic attacks, and anxiety.  It is imperative that the claims folder be reviewed in conjunction with the examination.  After reviewing the claims file and examining the Veteran, the examiner should ascertain the current severity of the Veteran's panic disorder with agoraphobia, including depression, panic attacks, and anxiety.  Appropriate examination findings should be reported to allow for evaluation of the Veteran's panic disorder with agoraphobia under 38 C.F.R. § 4.130, Diagnostic Code 9412 (2010).  

A Global Assessment of Functioning (GAF) score should be reported.  If it is not possible to assign a GAF score on the basis of the Veteran's service-connected panic disorder alone, the examiner should so state.

The examiner should distinguish to the extent possible between symptomatology resulting from the Veteran's service-connected psychiatric disability and any non-service-connected psychiatric disorders which may be found.  If it is medically impossible to distinguish among symptomatology resulting from the disorders, the examiner should so state in the examination report.

4.  The Veteran should be scheduled for an appropriate VA examination to determine the current severity of her incompetent cervix.  It is imperative that the claims folder be reviewed in conjunction with the examination.  After reviewing the claims file and examining the Veteran, the examiner should ascertain the current severity of the Veteran's incompetent cervix.  Appropriate examination findings should be reported to allow for evaluation of the Veteran's incompetent cervix under 38 C.F.R. § 4.116, Diagnostic Code 7699-7612 (2010).

The examiner should distinguish to the extent possible between symptomatology resulting from the Veteran's service-connected incompetent cervix disability and any non-service-connected disorders which may be found.  If it is medically impossible to distinguish among symptomatology resulting from the disorders, the examiner should so state in the examination report.

5.  After completion of the above and any further development deemed necessary, the AMC/RO should review the expanded record and determine whether service connection is warranted for the Veteran's claimed headaches (including based on aggravation), and whether higher ratings are warranted for panic disorder with agoraphobia and incompetent cervix.  The Veteran should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond if any benefit sought on appeal remains denied.  Thereafter, the case should be returned to the Board for further appellate review, if in order.

The purpose of this REMAND is to obtain additional development and to ensure due process.  The Board intimates no opinion as to ultimate outcome of this case.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
C. FERGUSON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


